Case: 20-60727     Document: 00516281371         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 14, 2022
                                  No. 20-60727
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Gabriel Alejandro Ruiz Figueroa, also known as Gabriel
   Alejandro Ruiz,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A094 278 071


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Gabriel Alejandro Ruiz Figueroa, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) decision




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60727      Document: 00516281371          Page: 2    Date Filed: 04/14/2022




                                    No. 20-60727


   affirming the immigration judge’s (IJ) denial of his application for
   withholding of removal.
          When the BIA affirms the IJ without opinion, as it did here, we review
   the IJ’s decision. See Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003).
   Findings of fact, including the denial of withholding of removal, are reviewed
   under the substantial evidence standard. Chen v. Gonzales, 470 F.3d 1131,
   1134 (5th Cir. 2006). Under the substantial evidence standard, we may not
   reverse a factual finding unless the evidence “compels” such a reversal—
   i.e., the evidence must be “so compelling that no reasonable factfinder could
   reach a contrary conclusion.” Id. Conclusions of law and whether we have
   subject-matter jurisdiction over an issue are reviewed de novo. See Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013); Garcia-Melendez v. Ashcroft, 351
   F.3d 657, 660 (5th Cir. 2003).
          Ruiz Figueroa failed to raise before the BIA in the first instance
   (1) whether the IJ failed to clarify his particular social group (PSG) and
   (2) whether the IJ and BIA erred by not finding him prima facie eligible for
   cancellation of removal. Thus, he has failed to exhaust his administrative
   remedies as to these issues, which deprives us of jurisdiction to review them.
   See Avelar-Oliva v. Barr, 954 F.3d 757, 766 (5th Cir. 2020).
          His PSG of “Honduran men persecuted by gangs who are protected
   by the police” is not cognizable because it does not exist independently of the
   persecution. See Gonzales-Veliz v. Barr, 938 F.3d 219, 229 (5th Cir. 2019).
   Contrary to Ruiz Figueroa’s contention, the IJ’s analysis of the circular
   nature of his PSG involved more than just rejecting it at the “mere mention”
   of the persecution. Because Ruiz Figueroa failed to assert a cognizable PSG,
   his withholding of removal claim fails, see id. at 224, 229, and this court need
   not evaluate the rest of his issues raised on review related to withholding of
   removal, see INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule




                                          2
Case: 20-60727     Document: 00516281371          Page: 3   Date Filed: 04/14/2022




                                   No. 20-60727


   courts and agencies are not required to make findings on issues the decision
   of which is unnecessary to the results they reach.”).
          Accordingly, his petition for review is DISMISSED in part and
   DENIED in part.




                                         3